ORDER

PER CURIAM.
Roger D. Moynihan (Appellant) appeals from the trial court’s judgment entered upon a jury verdict convicting him of two counts of second-degree domestic assault and one count of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in overruling Appellant’s objection to the admission of evidence related to Appellant’s uncharged acts of domestic assault against the victim. State v. Kemp, 212 S.W.3d 135, 145 (Mo. banc 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).